             Case 1:18-cv-00390-ER Document 104
                                            103 Filed 10/18/19
                                                      10/17/19 Page 1 of 5



                                                                                      Darryl R. Graham

                                                                                         Akerman LLP
                                                                                      666 Fifth Avenue
                                                                                             20th Floor
                                                          October 18, 2019         New York, NY 10103

                                                                                       T: 212 880 3800
                                                                                       F: 212 880 8965
October 17, 2019

VIA ECF

Honorable Edgardo Ramos
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

         Re:     Ithaca Capital Investments I, S.A., et al. v. Trump Panama Hotel Management
                 LLC, et al., No. 18 Civ. 390 (ER) – Letter Motion for a Three Month Stay of All
                 Proceedings and Other Appropriate Relief

Dear Judge Ramos:

       We are counsel to the Plaintiffs in the above-captioned action and write to request that
the Court enter a stay of all proceedings in this action for three (3) months, which was agreed to
by the parties and previously referenced in a letter filed on October 9, 2019. [ECF No. 101].
Because Defendants have breached that agreement and are currently engaged in discovery in
contravention of that agreement, Plaintiffs file this letter motion to seek immediate relief from
the Court and enforcement of the parties’ agreement to stay all proceedings for three months.

       As the Court is aware, this action and the parties to it concern events relating to the hotel
formerly known as the Trump International Hotel & Towers Panama, located in Panama City,
Panama. In addition to this action (the “New York Action”), the parties (and/or those affiliated
with them) are engaged in an arbitration pending before the International Chamber of Commerce
(the “ICC Arbitration”), as well as litigation pending in the Republic of Panama (the “Panama
Action”).

         On or about September 26, 2019, an arbitral tribunal (“Tribunal”) was constituted in the
ICC Arbitration. On October 3, 2019, Defendants (Respondents in the ICC Arbitration) filed an
application with the Tribunal requesting the issuance of interim and conservatory measures to
compel Hotel TOC, Inc. (Claimant in the ICC Arbitration) to dismiss the Panama Action and to
litigate those claims in the ICC Arbitration. Claimant disputed whether dismissal of the Panama
Action was appropriate and raised issues regarding the New York Action and its overlap with the
ICC Arbitration. In entertaining that application, and as a compromise between the parties, the
Tribunal proposed that the parties “jointly request both the Panamanian Court and the Federal
District Court in New York to adjourn [these actions] … for a three month period” as an
“approach that strikes a fair balance between the various competing interests at this time.”
During these discussions, there was never any suggestion that the stays would be partial or that

akerman.com
50479615;1
             Case 1:18-cv-00390-ER Document 104
                                            103 Filed 10/18/19
                                                      10/17/19 Page 2 of 5
The Honorable Edgardo Ramos
October 17, 2019
Page 2
_____________________________

discovery would continue. Rather, they were contemplated as stays of “all proceedings” in each
matter for three months.

       On October 7, 2019 and October 8, 2019, respectively, the Plaintiffs (affiliated with
Claimant) and Defendants (affiliated with Respondents) agreed to the Tribunal’s proposal.
Copies of the e-mail correspondence of the Tribunal’s proposal and the parties’ unequivocal
agreements are attached as Composite Exhibit A.

       In furtherance of their unqualified agreement, the parties caused to be filed in the Panama
Action a joint request to have all proceedings stayed in that matter for a period of three months.
On or about October 10, 2019, the court in Panama stayed the Panama Action. A copy of the
Order in the Panama Action is attached as Exhibit B. There is no dispute that the Panama
Action is stayed in all respects for three months. If the Panama Action was not stayed, formal
discovery was scheduled to commence this month, which Defendants sought to avoid.

        On October 9, 2019, in furtherance of their unqualified agreement, the parties contacted
Ms. Rivera to discuss how best procedurally to inform the Court of the agreement to stay all
proceedings in this action, as well as to adjourn the pre-motion conference set for October 10,
2019, which related to discovery and document production issues. Ms. Rivera recommended
that the parties file a letter motion regarding the request for a stay and, separately, to file a letter
requesting that the pre-motion conference be adjourned in light of the parties’ agreement to stay.
Based on that recommendation, the parties filed the letter request for an adjournment on October
9, 2019, which the Court granted that day. [ECF Nos. 101, 102]. Based on the parties’
representation for a three-month stay, the Court adjourned the pre-motion conference to January
16, 2020. [ECF No. 102].

        On October 9, 2019, based on Ms. Rivera’s recommendation, counsel for Defendants
drafted and circulated to Plaintiffs a proposed joint letter motion requesting a three-month stay of
“all proceedings” in this action from October 10, 2019 to “January 9, 2020.” On October 10,
2019, Plaintiffs provided their comments and edits to the draft letter motion, which maintained
Defendants’ language requesting a stay of all proceedings, and otherwise excluded any
suggestion whatsoever that discovery should continue or that the parties should engage in this
proceeding during the stay. On October 14, 2019, having not received any response from
Defendants, Plaintiffs sent a follow up e-mail directing them to file the revised joint letter
motion. Copies of these communications and the iterations of the draft letter motions are
attached as Exhibit C.

        On October 15, 2019, the Tribunal e-mailed the parties certain follow up questions
regarding the ICC Arbitration. In that e-mail, the Tribunal confirmed its understanding that the
parties were agreed and staying the Panama Action and the New York Action for three months.
Defendants did not respond, nor did they object to the Tribunal’s understanding. Plaintiffs
responded and indicated that the parties had stayed the Panama Action and were finalizing their
agreement to stay the New York Action. Again, Defendants did not respond or otherwise refute
that representation. Copies of these communications are attached as Exhibit D.


50479615;1
             Case 1:18-cv-00390-ER Document 104
                                            103 Filed 10/18/19
                                                      10/17/19 Page 3 of 5
The Honorable Edgardo Ramos
October 17, 2019
Page 3
_____________________________

        However, on October 15, 2019, for the first time and without any discussion (or
agreement) with the Tribunal or Plaintiffs, Defendants circulated new edits to the draft joint
letter motion – again, which they initially drafted – that sought to alter the scope of the stay
from “all proceedings” (in their initial draft) to a stay of “certain proceedings” and to allow “for
the continuation of document discovery (including both party and third-party document
discovery).” Impracticalities of this suggestion aside, however, this was not the parties’
agreement. This was never raised with the Tribunal, it was never proposed by the Tribunal, and
it was not included in the request to stay the Panama Action. Moreover, Plaintiffs never would
made this agreement and joined to stay the Panama Action – what Defendants sought to gain – if
Defendants could then renege on the agreement and refuse to stay all proceedings in the New
York Action – what Plaintiffs sought to gain. In other words, Defendants’ new proposal
undermines the entire purpose of the agreement, and obviates any benefit to Plaintiffs.
Defendants’ position is particularly prejudicial and underhanded insofar as, based on Plaintiffs’
reliance on the agreement, Plaintiffs already took actions to (and secured) a stay of all
proceedings in the Panama Action, which Panama law does not allow to be lifted until it expires.

         Consequently, Plaintiffs responded and directed Defendants to remove that new language
altering the scope of the stay and to file the joint letter motion as agreed by the parties, as
initially drafted by Defendants, and as Defendants represented to the Court and the Tribunal.
Defendants refused and again insisted on including language to allow document discovery to
continue. Copies of these communications and draft letter motions are attached as Exhibit E.

         On October 16, 2019, Plaintiffs rejected Defendants’ efforts and indicated that Plaintiffs
would file the joint letter motion requesting the agreed stay of all proceedings in this action as
initially agreed absent an objection from Defendants. Later that day, the parties had a telephone
conference to discuss unrelated issues in the ICC Arbitration, but also discussed the joint letter
motion to stay. During this call, counsel for Defendants requested that Plaintiffs hold off on
filing the joint letter motion to allow Defendants to discuss this issue with their client. Plaintiffs
confirmed this in a subsequent e-mail to Defendants’ counsel. In this e-mail, Plaintiffs indicated
that absent an objection from Defendants, Plaintiffs would file the joint letter motion on
Wednesday, October 16. Thereafter, Defendants responded and objected to the joint filing.
Copies of these communications are attached as Exhibit F.

        On October 17, 2019, at 2:44 pm, Defendants again responded and continued with their
position that document discovery should be permitted to continue, even though this is not what
was agreed. A copy of Defendants’ e-mail and draft letter is attached as Exhibit G.

      Because this is improper and violates the parties’ agreement, the Court should enforce the
agreement and stay this proceeding in all respects.

        On its face, Defendants have acted improperly by going back on their agreement, even
after they obtained the stay of the Panama Action, which is prejudicial to Plaintiffs, especially if
this action is not also stayed. In fact, if this action continues, it will only reward Defendants for
their misconduct and misrepresentations.


50479615;1
             Case 1:18-cv-00390-ER Document 104
                                            103 Filed 10/18/19
                                                      10/17/19 Page 4 of 5
The Honorable Edgardo Ramos
October 17, 2019
Page 4
_____________________________

        Further, Defendants’ contention that document discovery should continue is dubious in
light of the parties’ joint request to adjourn the October 10, 2019 conference. Indeed, to the
extent Defendants considered it appropriate to continue document discovery (as they claim), then
it would have logically followed that they would have wanted to attend the pre-motion
conference to address the issues of document discovery, the scope of document discovery, and
their request to have certain documents compelled for production. See [ECF Nos. 93, 94, 95, 98].
It makes no sense to agree to a stay, jointly inform this Court of that stay, request that a
discovery conference be adjourned, and then days later insist that document discovery continue.
However, this change coincides with the stay in the Panama Action. Once this occurred on or
about October 10, 2019, Defendants changed their position and sought to continue discovery in
this matter.

        And, as it turns out, that is precisely what Defendants were doing. Indeed, they have
been actively engaged in gathering documents from third parties, in spite of their agreement to
stay this matter. Further, in light of the timeline and their representations, Defendants are now
attempting to secure an order from the Court that will rectify their conduct and allow them to use
this newly obtained discovery in spite of the agreement to stay. This is clearly bad faith.

        As Plaintiffs learned today, Defendants have been pushing to gather as much third-party
discovery as possible from Marriott International, Inc. (“Marriott”), if not others, and continued
to do so after entering into this agreement with Plaintiffs. In fact, Plaintiffs understand that after
the parties agreed to the stay on October 8, Defendants did not alert Marriott (or presumably
other third parties). Instead, Defendants continued with discovery and received Marriott’s initial
production of documents on Friday, October 11, after the parties represented to the Court they
had agreed to stay this proceeding on October 9, 2019. Thereafter, Defendants have made
repeated demands to Marriott (if not others), represented to Marriott that “the case is NOT
stayed,” and threatened to hold Marriott in default if it does not produce more documents
immediately. Copies of these communications are attached as Exhibit H. Conversely, had
Defendants not delayed and thwarted the timely filing of the joint letter motion to stay (or
concealed the agreement from Marriott), discovery would have halted and Defendants would not
have received Marriott’s production.

        Clearly, Defendants have breached their agreement with Plaintiffs and the Tribunal, and
they are attempting to obtain discovery through the New York Action, rather than as limited in
the ICC Arbitration. Defendants changed their position regarding the stay between October 9
and October 13, and the only material change is the production of documents from Marriott.
Worse yet, but for Marriott’s counsel informing Plaintiffs of these issues, Plaintiffs never would
have known that Defendants were engaged in this conduct in contravention of their agreement
and their unequivocal representations to the Tribunal and this Court. The Defendants’ efforts to
delay the process to effect the stay, and now their attempts to alter the scope of the stay are
clearly in bad faith and designed to obtain an improper advantage in the ICC Arbitration.

       Due to the parties’ agreement to stay this action and due to the fact that, in reliance on
that agreement, the parties have already stayed the Panama Action to Plaintiffs’ detriment,


50479615;1
               Case 1:18-cv-00390-ER Document 104
                                              103 Filed 10/18/19
                                                        10/17/19 Page 5 of 5
  The Honorable Edgardo Ramos
  October 17, 2019
  Page 5
  _____________________________

  Plaintiffs respectfully request that the Court enter an order enforcing the parties’ clear and
  unequivocal agreement to stay all proceedings in this matter for a period of three-months,
  effective as of October 9, 2019. Further, Plaintiffs seek an Order i) directing Defendants to
  turnover to Plaintiffs all document discovery (or other discovery) obtained since October 8,
  2019, ii) directing Defendants to cease all further discovery efforts immediately, and, iii)
  reserving to Plaintiffs the right to seek appropriate sanctions from Defendants in light of their
  misconduct.

           We thank the Court for its attention to this matter.

                                                         Respectfully submitted,

                                                         /s/ Darryl R. Graham

                                                         Darryl R. Graham
Defendants are hereby directed to respond by
October 23, 2019.




           October 18, 2019




  50479615;1
